DETAILED ACTION
This Office Action is in response to interview held on 01/19/2022   

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian J. Hubbard on 01/19/2022.
The application has been amended as follows: 
Only claim 58 is being amended through this examiners amendment. Rest of the claims (59-77) remains same as they have been presented by the applicant in the claims filed on 10/26/2021.

58.  (Currently Amended) A load control system, comprising:
a control-target device configured to control an electrical load;
at least two control-source devices for sending control instructions to the control-target device, wherein each control-source device has been associated with the control-target device; and
a system controller configured to:
determine that a message has been sent by at least one of the control-source devices directly to the control-target device, wherein the message is an association message or a message comprising control instructions; and
determine to update information stored at the system controller without querying the control-target device based on the message.


Killo (US20130222122A1) in ¶0045 teaches remote control device (e.g., one or more of the predetermined buttons 318-326 on the remote control 312) to transmit an association message directly to the load control device 306 for associating the first remote control device (e.g., the remote control 312) with the load control device 306. However it doesn’t teach that control source and target device is already associated and also doesn’t teach, a system controller configured to: determine that a message has been sent by at least one of the control-source device directly to the control-target device, wherein the message is an association message or a message comprising control instructions; and determine to update information stored at the system controller without querying the control-target device based on the message.

Crafts (US20140265568A1) in ¶0065-¶0066 teaches user device (system controller) performing association between a control-source device and a control-target device. However it doesn’t teach system controller determining that a message has been sent by at least one of the control-source device directly to the control-target device and determining to update information stored at the system controller without querying the control-target device based on the message.

Aggarwal (US20140354161A1) in ¶0226 teaches autonomous discovery and device commissioning among devices in a lighting network and ¶0119 describes a monitoring computer for monitoring health of the networked elements but does not describe system controller determining that a message has been sent by at least one of the control-source device directly to the control-target device and determining to update information stored at the system controller without querying the control-target device based on the message.

No other art could be found the claimed system controller configured to: determine that a message has been sent by at least one of the control-source devices directly to the control-target device, wherein the message is an association message or a message comprising control instructions; and determine to update information stored at the system controller without querying the control-target device based on the message. Claim 58 is therefore allowed. 

Dependent claims 59-77 depends on claim 58 and are therefore also allowed due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116